 

EXHIBIT 10.1

 

 

AMENDMENT NO. 3 TO THE HOMEBANC CORP.

2004 DIRECTOR COMPENSATION PLAN

 

This Amendment No. 3 to the HomeBanc Corp. 2004 Director Compensation Plan (the
“Plan”) is made and entered into as of this 1st day of May, 2006, by HomeBanc
Corp. (the “Company”).

 

Pursuant to a resolution of the Board of Directors of the Company, in accordance
with Article 7 of the Plan, the Plan is hereby amended as follows:

 

1. 

By deleting “$10,000” in the line in the table in Section 5.2 with respect to
the Supplemental Annual Retainer payable to the Presiding/Lead Director and
replacing it with “$25,000”.

 

2. 

Except as specifically set forth herein, the terms of the Plan shall remain in
full force and effect as prior to this amendment.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first above written.

 

 

 

HOMEBANC CORP.

 

By: /s/ CHARLES W. MCGUIRE

Name: Charles W. McGuire

Title: Executive Vice President,

General Counsel and

Secretary

 

 

 

 

 